Citation Nr: 1751800	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  12-02 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.  

2.  Entitlement to an initial compensable disability rating for occipital headaches.  

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disorder of the lumbar spine.  

4.  Entitlement to an initial disability rating in excess of 20 percent for residuals of status post left distal femoral shaft fracture.  

5.  Entitlement to an initial disability rating in excess of 50 percent for generalized anxiety disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to August 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009, January 2012 and December 2014 rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) as well as a March 2017 rating decision by the Appeals Management Center (AMC).  

The Board remanded the appeal October 2014 so a hearing could be scheduled.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in January 2015.  A transcript of that hearing has been associated with the claims file.  

In a July 2016 decision, the Board granted service connection for degenerative disc disease of the cervical spine and remanded the remaining issues on appeal for additional development.  Following this decision, the Veteran perfected an appeal on the issues of increased ratings for headaches and residuals of status post left distal femoral shaft fracture.  

In a March 2017 rating decision, the RO awarded a 50 percent disability rating for generalized anxiety disorder, changing the diagnosis from the previously termed pain disorder with depressive disorder, not otherwise specified, and panic disorder.  In this decision, the RO also awarded service connection for headaches and, as noted above, the Veteran perfected an appeal with respect to the rating assigned.  

The issue of entitlement to an increased initial rating for occipital headaches addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, the probative medical evidence of record has shown that his current erectile dysfunction is proximately due to his service-connected generalized anxiety disorder.  

2.  The probative evidence of record reflects that, throughout the duration of the appeal, the Veteran's degenerative disc disorder of the lumbar spine at worst, has been productive of pain, muscle spasm, thoracolumbar spinal curve and scoliosis with radiculopathy in the left lower extremity.

3.  Throughout the duration of the appeal, the probative evidence of record indicates the Veteran's generalized anxiety disorder, at worst, has been productive of occupational and social impairment with reduced reliability and productivity due to generalized anxiety disorder symptoms.  

4.  Throughout the duration of the appeal, the probative evidence of record indicates the Veteran's residuals of status post left distal femoral shaft fracture, at worst, have been productive of a marked knee disability.  



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for erectile dysfunction are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

2.  The criteria for an initial 20 percent disability rating, but no higher, for degenerative disc disorder of the lumbar spine have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2017).

3.  The criteria for the assignment of a separate 10 percent disability rating for radiculopathy of the left lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, DC 8520 (2017).

4.  The criteria for an initial disability rating in excess of 50 percent for generalized anxiety disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, DC 9422 (2017).

5.  The criteria for an initial 30 percent disability rating for residuals of status post left distal femoral shaft fracture have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, DC 5255 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veteran was provided notice letters pursuant to the Veterans Claims Assistance Act (VCAA) in November 2008 and May 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  

The Board notes that the October 2009, August 2011, December 2014 and February 2017 VA examination reports of the back and left knee reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Recently, the United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. 4.59, which addresses musculoskeletal claims where pain on motion is involved, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  However, the Court went on to indicate that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.  The Court's findings in Correia v. McDonald were predicated on the observation that in that case, it "seemed obvious that VA has determined that range of motion testing is necessary in cases of joint disabilities."  Id. 

Applying Correia to this case, although the VA examination reports noted above do not include active and passive range of motion testing, Correia and 38 C.F.R. § 4.59 only apply to musculoskeletal claims where painful motion is observed.  Id.  In this case, the February 2017 VA examination of the spine noted there was "pain noted on exam but [did] not result in/cause functional loss," however, pain was then specifically only noted with left lateral rotation, an area in which any additional limitation of motion, active or passive, could not provide for a higher disability rating in this case.  In addition, the February 2017 VA examination included no evidence of pain with weight bearing and no "objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the thoracolumbar spine."  Therefore, as the February 2017 VA examination did not include any observed painful motion with flexion, the absence of active and passive range of motion of the spine is not prejudicial to the Veteran in this case.  

With respect to the residuals of status post left distal femoral shaft fracture, although the December 2014 VA examination of the knee and leg did not include any findings of active or passive range of motion, the absence of these findings is not prejudicial to the Veteran's claim.  In this case, the Board initially observes that pain on active and passive range of motion and with weight-bearing and non-weight-bearing would not assist in obtaining a higher disability rating under DC 5255, under which the Veteran's disability is currently assigned as this rating criterion considers impairment of the femur with malunion or fracture with nonunion of the femur.  See 38 C.F.R. § 4.71a.  Also if limitation of flexion of the knee is considered, a rating higher than the 30 percent assigned in this decision is not available under DC 5260.  Id.  With respect to extension of the knee, although the December 2014 VA examiner found there was pain with flexion and pain with weight bearing, he did not specify pain was observed with extension.  Accordingly, as Correia and 38 C.F.R. § 4.59 only apply to musculoskeletal claims where painful motion is observed, and there was no observed painful motion with extension in this case, the absence of passive or active motion of the knee in the December 2014 VA examination is not prejudicial to the Veteran.  See Correia, 28 Vet. App. 158.  Consequently, the Board concludes that the medical examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  See 38 C.F.R. § 3.103 (2017).

Analysis

1.  Service Connection  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310 (b).

After a careful review of the record, the Board finds that the evidence supports the Veteran's claim for service connection for erectile dysfunction.  The probative medical evidence of record reflects the Veteran has a current diagnosis of erectile dysfunction and that his current erectile dysfunction is proximately due to his service-connected generalized anxiety disorder.  The VA examiner in the February 2017 VA opinion found that it was less likely than not that the Veteran's erectile dysfunction was proximately due to or the result of his service-connected condition and that the underlying cause of erectile dysfunction was multifactorial with hyperlipidemia being a contributing factor.  She also found, however, that the Veteran reported in 2006, when the condition began, that he had started taking medication for depression and that his most recent medication provided in the record was Trazodone, of which ejaculatory disorder was a side effect.  VA medical records also reflect that the Veteran continues to receive Trazodone for his symptoms of his service-connected psychiatric disorder, now diagnosed as generalized anxiety disorder.  

The probative medical records, taken together, at the very least places the evidence in a state of relative equipoise as to whether the Veteran's erectile dysfunction is proximately due to his service-connected generalized anxiety disorder.  On this point, therefore, the Board must resolve doubt in the Veteran's favor and grant the claims for service connection for erectile dysfunction.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

2.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  Where the question for consideration is the propriety of the initial evaluation assigned after the granting of service connection, separate ratings may also be assigned for separate periods of time based on facts found, i.e. "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

A.  Degenerative Disc Disorder of the Lumbar Spine

The Veteran's degenerative disc disorder of the lumbar spine is rated under 38 C.F.R. § 4.71a, DC 5243.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (in other words under DCs 5235 to 5242, unless evaluated instead under DC 5243, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  38 C.F.R. § 4.71a.  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  38 C.F.R. § 4.71a, DCs 5235-5243 (2017).  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also 38 C.F.R. § 4.71a, Plate V.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under DC 5243, intervertebral disc syndrome (IVDS) or disc disease may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating IVDS Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted. 38 C.F.R. § 4.71a.  

Note (1) in DC 5243 defines an incapacitating episode as a period of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician.  Supplementary information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  Id.

Radiculopathy of the lower extremities is rated under DC 8520 which provides ratings for paralysis of the sciatic nerve.  DC 8520 indicates that mild incomplete paralysis is rated 10-percent disabling; moderate incomplete paralysis 20-percent disabling; moderately-severe incomplete paralysis 40-percent disabling; and severe incomplete paralysis, with marked muscular atrophy, 60-percent disabling.  Complete paralysis of the sciatic nerve, that is, where the foot dangles and drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost, is rated as 80-percent disabling.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

These descriptive words "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  

The probative evidence of record, including the Veteran's lay statements and testimony, private and VA medical records and VA examinations, demonstrates that, throughout the duration of the appeal, the Veteran's degenerative disc disorder of the lumbar spine, at worst, was has been productive of pain, muscle spasm, thoracolumbar spinal curve and scoliosis with radiculopathy in the left lower extremity.  A February 2010 private treatment report reflects findings of scoliosis, and left sided major thoracolumbar curve of 15 degrees.  A March 2013 VA MRI report indicates the Veteran had mild left lumbar scoliosis.  Private treatment records from February 2015 reflect findings of mild levoscoliosis per a February 2015 MRI report and muscle spasms of the lumbar spine.  The probative evidence of record does not demonstrate findings of forward flexion of the thoracolumbar spine 30 degrees or less, additional limitation on repetitive motion, muscle spasm or guarding, incapacitating episodes in a 12 month period or ankylosis, favorable or unfavorable, of the thoracolumbar spine or the entire spine.  

The Veteran's lumbar spine disability therefore more nearly approximates the criteria for a 20 percent disability rating throughout the duration of the appeal, under the General Rating Formula for Diseases and Injuries of the Spine, which provides, in part, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  38 C.F.R. § 4.71a.  

Although VA examinations demonstrate the Veteran reported low back pain, there have been no findings of pain causing additional limitation that was akin to forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis, either favorable or unfavorable, of the thoracolumbar spine or entire spine.  Thus, in considering his complaints of low back pain, in conjunction with 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds the evidence supports an initial 20 percent disability rating, though no greater throughout the duration of the appeal period.  See Voyles v. Brown, 5 Vet. App. 451, 454 (1993); Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

While a 20 percent disability rating is warranted throughout the duration of the appeal, the Board finds that an even higher disability rating is not and has not been at any time during the pendency of this appeal.  The probative evidence of record, including the October 2009, August 2011 and February 2017 VA examinations, fails to demonstrate that there is any evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, favorable or unfavorable ankylosis of the thoracolumbar or entire spine or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DCs 5237, 5243.  

Accordingly, the Board concludes that the Veteran's degenerative disc disorder of the lumbar spine warrants an initial disability rating of 20 percent, but no higher, throughout the duration of the appeal.  38 C.F.R. §§ 3.102, 4.3 (2017).  See also 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Overall, there exists no basis under the schedular criteria for an initial disability rating in excess of 20 percent for this disability at any time throughout the duration of the appeal.  38 C.F.R. §§ 4.3, 4.7 (2017).

The probative evidence of record, including the Veteran's lay statements and testimony, private and VA medical records and the VA examinations, demonstrates that the Veteran has radiculopathy of the left lower extremity which, at worst, has been productive of mild incomplete paralysis of the sciatic nerve.  See February 2017 VA examination.  Although lumbar radiculopathy of the left lower extremity was found in the February 2017 VA examination, radicular symptoms were reported as early as May 2009, per a May 2009 private medical report.  At no point during the pendency of this appeal has the radiculopathy of the left lower extremity caused what has amounted to moderate, moderately severe or severe incomplete paralysis with marked muscular atrophy.   Therefore, at most, a 10 percent rating is warranted under DC 8520 for radiculopathy of the left lower extremity.  

Accordingly, a separate 10 percent disability rating is warranted for radiculopathy of the left lower extremity, though no higher, under DC 8520.  38 C.F.R. §§ 4.3, 4.7, 4.71a, 4.124a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B.  Generalized Anxiety Disorder

The Veteran's generalized anxiety disorder has been assigned a 50 percent disability rating under 38 C.F.R. § 4.130, DC 9422, which is evaluated under the general rating formula for mental disorders.  Under this general rating formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See also Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  

The medical evidence of record, including the private and VA treatment records and VA examinations from October 2009, August 2011 and February 2017, collectively indicates that, throughout the duration of the appeal, the Veteran's generalized anxiety disorder was productive of symptoms, at worst, resulting in occupational and social impairment with reduced reliability and productivity.  Psychiatric symptoms included: depression; anxiety; panic attacks; suspiciousness; chronic sleep impairment; attention problems; anger and irritability; circumstantial, circumlocutory or stereotyped speech; disturbances in motivation and mood; mild memory loss and impairment of short and long term memory; and obsessional rituals which interfere with routine activities.  

Throughout the period of the appeal, his GAF scores ranged from 61 to 75, thereby indicating mild symptoms at worst; however, because the disability ratings are not assigned based solely upon GAF scores, the Board finds it reasonable to conclude that the acquired psychiatric condition symptomatology described in the record more nearly approximates the criteria for a 50 percent rating.  The Board also observes that the February 2017 VA examination does not record GAF scores as they are not part of the DSM-V criteria.  

As noted in Mauerhan, the Veteran need not have all or even most of the particular symptoms in order to warrant a higher evaluation, however, his psychiatric symptomatology does not demonstrate social and occupational impairment with deficiencies in most areas or total social and occupational impairment.  See Mauerhan, 16 Vet. App. 436.  Although the Veteran has testified in the January 2015 Travel Board hearing that he experienced symptoms of suicide thoughts, anger outbursts, irritability and obsessional rituals, and obsessional rituals were also noted in the August 2011 VA examination, the probative evidence of record does not demonstrate any occupational or social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to his generalized anxiety disorder symptoms.  The Veteran has not shown to be a persistent danger of hurting himself or others.  VA examinations and VA medical records reflect the Veteran has maintained relationships with his family, including his wife and children who lived with him and he continues to maintain full time employment without having reported problems due to his generalized anxiety disorder.  

Moreover VA medical records throughout the duration of the appeal reflect mental status evaluations included findings of:  appropriate dress; good grooming and personal hygiene; no movement disorder; answering questions easily and reaching goal ideas without difficulty; calm, clear, articulate and informative speech at normal speed; cooperative, pleasant and appropriate behavior; orientation in all four spheres; no evidence of psychotic thought process; logical, coherent and linear thought process; no evidence of loosened associations, flight of ideas, tangentially or circumstantiality; no evidence of hallucinations or delusions; no evidence of obsessions or compulsions; mildly apprehensive mood; no evidence of destructive ideation directed at himself or others; intellectual functioning in the normal to high-normal range; and good insight and judgment.  

Considering all the lay and medical evidence of record as it relates to the psychiatric disability's impact on the Veteran's functional and occupational impairment, the Boards finds that this evidence does not demonstrate social and occupational impairment with deficiencies in most areas or total impairment.  Therefore, the probative evidence of record does not more nearly approximate the criteria for a higher 70 or 100 percent schedular disability rating at any time since the filing of the claim for this disability.  38 C.F.R. §§ 4.3, 4.7.  

Accordingly, the Board concludes that the Veteran's generalized anxiety disorder does not warrant an initial disability rating in excess of 50 percent throughout the duration of the appeal.  38 C.F.R. §§ 3.102, 4.3 (2016).  See also 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

C.  Residuals of Status Post Left Distal Femoral Shaft Fracture

The Veteran's residuals status post left distal femoral shaft fracture are currently assigned a 20 percent rating under DC 5255. 

Under Diagnostic Code 5255 (femur, impairment of), a 10 percent rating is assigned for malunion of the femur with slight knee or hip disability.  A 20 percent rating requires moderate knee or hip disability.  A 30 percent rating requires marked knee or hip disability.  A 60 percent rating requires either a fracture of the surgical neck of the femur with false joint or a fracture of the shaft or anatomical neck of the femur with nonunion, but without loose motion, and with weight bearing preserved with the aid of a brace.  An 80 percent rating requires a fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).  See 38 C.F.R. § 4.71a, DC 5255.  

Private and VA medical records reflect that the Veterans' residuals of status post left distal femoral shaft fracture included leg length discrepancy and marked left knee arthralgia.  In particular, a March 2014 VA outpatient treatment report reflects the Veteran was being treated with orthotics due to his leg length discrepancy and the VA podiatrist diagnosed him with limb length discrepancy secondary to femur injury and marked left knee arthralgia.  Accordingly, the probative evidence of record demonstrates that the Veteran's residuals of status post left distal femoral shaft fracture, at its worst, was productive of a marked knee disability.  The Veteran's residuals of status post left distal femoral shaft fracture therefore more nearly approximates the criteria for a 30 percent disability rating throughout the duration of the appeal, under DC 5255.  38 C.F.R. § 4.71a.  

While a 30 percent disability rating is warranted throughout the duration of the appeal, the Board finds that an even higher disability rating is not and has not been at any time during the pendency of this appeal.  The probative evidence of record, fails to demonstrate that there is any evidence of fracture of the surgical neck of the femur with false joint or a fracture of the shaft or anatomical neck of the femur with nonunion but without loose motion, and with weight bearing preserved with the aid of a brace or fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, DC 5255.  

Accordingly, the Board concludes that the Veteran's residuals of status post left distal femoral shaft fracture warrants a disability rating of 30 percent, but no higher, throughout the duration of the appeal.  38 C.F.R. §§ 3.102, 4.3 (2017).  See also 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Overall, there exists no basis under the schedular criteria for an initial disability rating in excess of 30 percent for this disability at any time throughout the duration of the appeal.  38 C.F.R. §§ 4.3, 4.7 (2017).

Lay Statements

The Board has considered the lay statements of record regarding the severity of the Veteran's back disability, generalized anxiety disorder and residuals of status post left distal femoral shaft fracture and has relied on these reports in determining appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7 (2017).  The Veteran and his spouse are competent to report on factual matters of which he or she has firsthand knowledge and his and her statements regarding lay observable symptoms are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where the Veteran or his spouse have not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record which specifically address the rating criteria.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Extraschedular and Other Considerations 

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2017).

In this case, the Veteran has not asserted, and the evidence does not show that he is unemployable due to his service-connected degenerative disc disorder of the lumbar spine, generalized anxiety disorder or residuals of status post left distal femoral shaft fracture.  Because there is no evidence of unemployability, further consideration of entitlement to total disability rating based on individual unemployability (TDIU) is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 












							(Continued on the next page)

ORDER

Service connection for erectile dysfunction is granted.  

An initial 20 percent disability rating, but no higher, for degenerative disc disorder of the lumbar spine is granted, subject to the law and regulations applicable to the payment of monetary benefits.

A separate 10 percent disability rating for radiculopathy of the left lower extremity is granted, subject to the law and regulations applicable to the payment of monetary benefits.  

An initial disability rating in excess of 50 percent for generalized anxiety disorder is denied.

An initial 30 percent disability rating for residuals of status post left distal femoral shaft fracture is granted, subject to the law and regulations applicable to the payment of monetary benefits.  


REMAND

The Veteran submitted private medical evidence in July 2017 along with a statement in which he waived RO consideration of this additional evidence.  Thereafter, the Veteran submitted additional private medical evidence in August 2017 pertaining mainly to his headache disorder and demonstrating an increase in frequency of severe headaches, however, he did not provide a waiver of RO consideration of this additional evidence.  The RO failed to provide a supplemental statement of the case (SSOC) for entitlement initial compensable disability rating for headaches despite the most recent addition of relevant evidence to the record.  Therefore, after all additional development has been undertaken upon remand, an SSOC should be provided for entitlement initial compensable disability rating for headaches.  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies relating to treatment for service-connected headaches, including any outstanding VA medical records.  

2.  Then readjudicate the claim of a higher initial rating for headaches in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


